Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 28 June 2022 have been fully considered but they are not persuasive.
While the amendment to the claims have overcome the 567’reference (by Bringivijayaraghavan), the claims now find new reference, which is applied below.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 and 2 is/are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Dozaka (US 9,455,024).
Regarding claim 1, Dozaka discloses a memory device (figs. 1 – 18 and all related texts), comprising:
a memory array comprising (for example fig. 8, in connection to fig. 13-18): 
a first memory cell (the left SRAM cell of fig. 13) that is arranged in a first row and a first column (as shown) and coupled to a plurality of first write bit lines (referred to as the bitline pair BL and /BL in supposedly in write operation), and configured operate in a write operation in response to a first write signal transmitted through a first write word line (referred to as the word line WLA also when in write operation; and 
a second memory cell (the right SRAM cell of fig 13) that is arranged in the first row and a second column next to the first column (as shown in fig. 13) and coupled to a plurality of second write bit lines (BLb and /BLb) different from the plurality of first write bit lines (BL and /BL), and configured to operate in the write operation in response to a second write signal transmitted through a second write word line (WLB in write operation), 
wherein the second write word line is separated from and next to the first write word line (WLA and WLB are separated and next to one another); 
wherein the first write signal and the second write signal have different logic values (considered inherent as WLA and WLB are separate word lines carrying different signals and therefore possible that each one has one logic value than that on the other).

Regarding claim 2, Dozaka also discloses the memory device of claim 1, wherein the first memory cell comprises a first write port circuit comprising a first pair of write pass gates coupled to the first write word line (referred to as the pass gate pair PG1 and PG2 connected to WLA), and the second memory cell comprises a second write port circuit comprising a second pair of pass gates coupled to the second write word line (referred to as the pass gate pair PG1b and PG2b connected to WLB).

Allowable Subject Matter
Claims 33 – 44 are allowed.
Claims 3 – 8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LY D PHAM whose telephone number is (571)272-1793. The examiner can normally be reached M-F: 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amir Zarabian can be reached on 571-272-1852. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/LY D PHAM/Primary Examiner, Art Unit 2827                                                                                                                                                                                           July 15, 2022